Citation Nr: 0003543	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  94-07 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran had active duty for training from December 1978 
to July 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted an increased rating of 10 
percent for service-connected lumbosacral strain, and denied 
entitlement to service connection for Reiter's syndrome, 
gastrointestinal bleeding with irritable bowel syndrome, and 
a nodule of the left lung.  In July 1992, the veteran was 
notified of the decision and of his procedural and appellate 
rights.  A notice of disagreement as to the issues of 
entitlement to an increased rating for lumbosacral strain and 
entitlement to service connection for Reiter's syndrome and 
gastrointestinal bleeding with irritable bowel syndrome was 
received in December 1992.  The statement of the case was 
sent to the veteran in February 1993.  The substantive appeal 
was received in March 1993.

In April 1994, the veteran testified at a personal hearing at 
the RO before a member of the Board.  However, the Board 
member who conducted the hearing is no longer with the Board.  
In a November 1999 letter, the veteran was notified that he 
had the right to another personal hearing because the Board 
member who had conducted the prior hearing was no longer 
available to participate in the Board's decision.  However, 
the record shows that a response was not received from the 
veteran.  Therefore, the case has been assigned to the 
undersigned member of the Board who will be responsible for 
its ultimate disposition. 

In April 1996, the Board remanded this case for further 
development, and noted a number of matters in the 
Introduction portion of that remand.  It was first noted that 
at the time of his April 1994 hearing, the veteran withdrew 
his appeal of the issues of entitlement to service connection 
for Reiter's syndrome and gastrointestinal bleeding with 
irritable bowel syndrome.  Thus, those issues are no longer 
before the Board.  

The Board also referred for the RO's consideration the issues 
of service connection for a right ankle disability and for a 
cervical spine disability secondary to service-connected 
lumbosacral strain.  In March 1999, the RO denied these 
claims.  At this point, appellate action has not been 
initiated, therefore the matters are not before the Board.  
In the remand, the Board also noted that since a notice of 
disagreement has not been received as to the issue of 
entitlement to service connection for a nodule of the left 
lung, that issue is not in appellate status. 

In the October 1999 Informal Brief of Appellant in Appealed 
Case, the veteran's current representative raised the issues 
of an earlier effective date for the rating of service-
connected lumbosacral strain, and service connection for 
myofascial pain syndrome.  The representative also raised 
claims of service connection under the provisions of 
38 U.S.C.A. § 1151 for spastic paralysis resulting from 
epidural injections which created bleeding and clotting in 
the veteran's spine, and glaucoma resulting from the use of 
prednisone in treating colitis.  A review of the claims 
folder indicates that these matters have not been developed 
and adjudicated.  Therefore, the Board refers these matters 
to the RO for the appropriate consideration.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected lumbosacral strain is 
manifested by limitation of lumbar spine motion, fatigability 
and some incoordination, comparable to marked limitation of 
forward bending in standing position, and loss of lateral 
motion.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent and no more for 
service-connected lumbosacral strain have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records reflect the treatment of low back 
pain secondary to a mild muscle spasm in February 1979.  He 
was also treated for a lumbar muscle contusion due to an 
automobile accident that May.  

In connection with his claim of service connection for a back 
condition, the veteran was afforded a VA examination in 
August 1979.  The examiner diagnosed mild left scoliosis of 
the lumbar spine which the examiner felt was probably 
developmental.  The examiner found that there was mild, post-
traumatic lumbosacral strain.  X-rays revealed a normal 
lumbar spine, with the exception of mild scoliosis convex to 
the left.  

In a December 1979 decision, the RO granted service 
connection for lumbosacral strain.  The disability was rated 
as noncompensably disabling.  

VA records dated in the 1980s reflect the ongoing complaints 
and treatment for chronic low back pain.  X-rays taken in 
August 1982 revealed normally mineralized bones, a mild 
curvature convexed to the left, and no evidence of fracture 
or subluxation.  The examiner noted that no significant 
change was seen from the examination of August 1979.  

In a March 1992 note from a physician's assistant which 
refers to the veteran's ongoing problems, it was mentioned 
that his arthritis has been his most debilitating condition 
and that the medication used has resulted in chronic 
dyspepsia and GI bleeds.  Therefore, Tylenol has been used as 
an alternative for the exacerbations that have increased in 
frequency, and that his back had been the most affected.  

A VA examination was conducted in April 1992.  The examiner 
reported that the veteran was somewhat overweight and walked 
easily and well with no apparent difficulty or limitation.  
He stood with a level pelvis.  The examiner observed an 
increase of the male lumbar lordotic curve, which was noted 
to be a clinical suggestion of vertebral rotation.  The 
examiner also noticed an increased curve of the dorsal spine.  
On examination, there was diffuse tenderness of the low back 
area without radiation.  There was no pelvic tenderness.  
Back movements were cautious but painful only if forced.  
Forward flexion with straightening of the lumbar spine curve 
was 0 to 70 degrees.  Backward bending or hyperextension of 
the lumbosacral spine was 0 to 25 degrees.  Right and left 
lateral flexion was 0 to 30 degrees.  Right and left 
rotational movements of the dorsolumbar spine was 0 to 50 
degrees.  Straight leg raising, right and left, was negative.  
The examiner did not find any weakness or atrophy throughout 
both lower extremities.  Knee jerks were obtained only with 
reinforcement and were somewhat hyperactive, but equal.  
Ankle jerks were active and equal.  Sensation was grossly 
normal throughout both lower extremities.  The examiner 
diagnosed post-traumatic, chronic lumbosacral strain and x-
rays revealed minimal L5/S1 facet joint sclerosis.  

VA treatment records dated in the 1990s reflect the veteran's 
recurrent complaints of low back pain and muscle spasms, and 
the use of epidural steroid blocks to relieve his pain.  X-
rays taken in November 1992 revealed no significant 
retrolisthesis or spondylolisthesis, and slight scoliotic 
deformity.  

In a June 1992 decision, the RO granted an increased rating 
of 10 percent for the veteran's service-connected lumbosacral 
strain.  

In April 1994, the veteran testified at a personal hearing 
that he received treatment at a VA facility and that he has 
been prescribed medication which had included narcotics and 
muscle relaxants.  He had also received epidural nerve 
blocks.  The veteran noted that the injections had caused a 
form of spastic paralysis.  He had problems standing and 
noted that he owned his own restaurant that was doing well 
until the condition worsened.  He could sit for about 20 
minutes, and he experienced muscle spasms or the muscles 
would tense up and harden.  The veteran had increased his 
pain medication, and eventually ended up on methadone and was 
sent to the VA CDC clinic.  He stated that he sleeps for 
about an hour to an hour and a half at a time.  The veteran's 
wife commented that he would be up for most of the night.  
There was mention of treatment received from Dr. Mike 
Kingman, and Dr. Robert Kasulkie of Watertown.  The veteran 
indicated that his physician ordered him to wear a cervical 
spine collar, and that all the muscles throughout his spine 
were "infected."  

In a January 1994 letter, Dr. Patrick J. Riccardi reported 
that the veteran complained of morning stiffness in the low 
back.  He noticed that the veteran moved slowly and 
complained of low back discomfort.  Lumbar anterior flexion 
was limited because of low back discomfort.  There was mild 
paraspinal muscle tenderness.  Hip range of motion was fairly 
intact, but uncomfortable.  It was noted that the remainder 
of the examination was noncontributory.  In an addendum, Dr, 
Riccardi reported that he had spoken with another physician 
who informed him that the SI joint x-rays were normal and 
that recent x-rays failed to reveal any significant 
degenerative changes involving the spine.   

An examination was conducted for the New York State 
Department of Social Services in August 1994.  Regarding the 
low back, the veteran indicated that experienced chronic 
lumbar pain with spasm and parasthesia which extended into 
the legs.  Motion was 35 degrees on flexion and extension, 
and lateral flexion was 20 degrees bilaterally.  It was noted 
that there was a significant abnormality in his gait and that 
he used a cane to walk.  Based on the findings, the examiner 
determined that the veteran demonstrated limited ability to 
lift and carry, stand or walk, sit, or push and pull.  

In September 1994, the veteran was granted Social Security 
disability benefits on the basis of ulcerative colitis, 
generalized arthritis and history of polysubstance abuse.  

In October 1996, a VA examination was conducted in accordance 
with the Board's April 1996 remand.  The examiner noted that 
the veteran presented to the clinic in a wheelchair.  The 
examination of the back revealed moderate scoliosis with 
10 degrees lateral flexion to the right in a neutral stance 
position.  Paraspinal muscles were tender to palpation 
throughout their extension from the sacrum to the occiput 
bilaterally.  There was marked tenderness bilaterally.  
Straight leg raise testing was positive in both the seated 
and supine positions with a recreation of the low back pain.  
The sensory examination of the lower extremities revealed 
diminished pinprick and light touch sensation over the entire 
extremity.  The motor examination revealed approximately 2+ 
strength throughout the lower extremities bilaterally.  
Reflexes were 4+ at the knees bilaterally and 3+ plantar 
bilaterally with equivocal Babinski's.  There was no evidence 
of atrophy.  Forward flexion of the spine was limited to 
approximately 20 degrees secondary to pain while backward 
extension was limited to approximately 8 degrees secondary to 
pain.  Left lateral flexion was to about 30 degrees.  
However, the veteran's stance was flexed to the right 
approximately 10 degrees at rest.  His right lateral flexion 
extended another 5 degrees to 15 degrees, with 8 to 10 
degrees of baseline right lateral flexion.  Rotation was 
limited by pain to approximately 15 degrees. 

The examiner indicated that the examination was consistent 
with myofascial pain syndrome and lumbosacral strain injury.  
There was also evidence of some systemic neurologic process 
of questionable etiology, but consistent with systemic lupus 
erythematosus, that severely limited the veteran's function 
and placed him in a position of wheelchair ambulation.  It 
was noted that he had a negative work-up for that disorder in 
the past.  X-rays of the sacroiliac joints and lumbar spine 
were negative, and that CTs of the lumbar spine in 1992 were 
negative.  

Another VA compensation examination was conducted in January 
1997.  That examiner noted that the examination of the back 
revealed moderate scoliosis with 10 degrees lateral flexion 
to the right while standing at neutral.  Paraspinal 
musculature was tender to palpation and spastic throughout 
the entire back extending from the pelvis through the 
occipital.  Straight leg raise tests in the seated and supine 
position were positive and recreated low back pain, but the 
pain did not radiate down either extremity.  

The neurologic examination of the lower extremities revealed 
diminished sensation to pin prick and light touch throughout 
the entire right extremity.  Motor examination of the lower 
extremities revealed approximately 2+ strength throughout the 
lower extremities bilaterally.  Reflexes were hyperactive at 
the knees bilaterally and normally active at the ankles.  
Babinski's sign was equivocal bilaterally.  There was no 
evidence of atrophy.  Muscle tone in the lower extremities 
was normal.  

Forward flexion of the spine was limited to approximately 20 
out of 90 degrees secondary to pain.  Left lateral flexion 
was limited to 0 degrees out of 30 and 15 degrees out of 30 
on the right.  Both motions were limited by pain.  There was 
scoliosis to the right of approximately 10 degrees.  
Goldthwait's sign was negative.  The low back musculature did 
not appear to be weakened in movement, but it did demonstrate 
excess fatigability and there was some degree of 
incoordination.  

The examiner determined that the veteran's examination was 
consistent with myofascial pain syndrome and lumbosacral 
strain injury.  It was again noted that there was evidence of 
a systemic neurologic process of questionable etiology that 
had severely limited the veteran's function and had confined 
him to a wheelchair.  Work-ups in the past such as CT scans, 
x-rays and MRIs had been within normal limits.  

II.  Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

Service connection is currently in effect for lumbosacral 
strain, rated as 10 percent disabling under the provisions of 
38 C.F.R. § 4,71a, Diagnostic Code 5295 (1999).  Diagnostic 
Code 5295 (for lumbosacral strain) indicates that a 10 
percent rating is to be assigned when there is characteristic 
pain on motion.  A 20 percent rating is assigned when there 
is lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A maximum rating of 40 percent is 
assigned for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.    

In light of the findings reported on recent VA examinations, 
the Board finds that the medical evidence more nearly 
reflects the degree of impairment contemplated by a 40 
percent rating under Code 5295.  From the reported ranges of 
motion, the disability picture resembles such manifestations 
as marked limitation of forward bending in standing position 
and loss of lateral motion, but no osteo-arthritic changes 
have been shown on x-ray.  However, the motion was limited 
due to pain.  It is noted that the examiner also found that 
the veteran has myofascial pain and did not distinguish that 
pain from that related to the lumbosacral strain.  Given the 
considerations set forth in DeLuca, the limitation of motion 
due to pain, as well as the VA examiner's conclusion 
regarding fatigability and some degree of incoordination, a 
greater degree of disability has been demonstrated.  
Therefore, the disability picture presented approximates the 
criteria for a 40 percent rating under the Diagnostic Code 
currently applied, since there is a question as to which 
evaluation should apply.  The benefit of the doubt doctrine 
has also been considered.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.7 (1999).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 5295 
do not provide a basis to assign an evaluation higher than 
the 40 percent rating assigned by this decision.  

Although the veteran's lumbar spine motion is limited, it has 
not been shown to be comparable to or described as 
unfavorable ankylosis of the lumbar spine which would warrant 
a rating of 50 percent under Diagnostic Code 5289, or 
ankylosis of the spine which would warrant a 60 percent 
rating (or higher) under Code 5286.  Also, the veteran's 
lumbar spine disability has not been shown to be the result 
of a vertebral fracture, as required for the application of 
Code 5285.  There have been findings of muscle spasm, but 
other problems such as radiculopathy and neurological 
findings appropriate to the site of a diseased disc have not 
been associated with the disability at issue.  Therefore, the 
criteria for a 60 percent rating under Diagnostic Code 5293, 
for intervertebral disc syndrome, are not met. 

Here, the preponderance of the evidence favors the veteran's 
claim to the extent that a 40 percent rating is warranted for 
service-connected lumbosacral strain.  


ORDER

An increased rating of 40 percent for service-connected 
lumbosacral strain is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.  


		
	William Harryman
	Acting Member, Board of Veterans' Appeals



 

